internal_revenue_service p o box cincinnati oh number release date date date legend b number x city dear department of the treasury employer_identification_number contact person - id number contact telephone number uil you asked for advance approval of your scholarship grant procedures under sec_4945 this approval is required because you are a private_foundation that is exempt from federal_income_tax you requested approval of your scholarship program to fund the education of certain qualifying students our determination we approved your procedures for awarding scholarships based on the information you submitted and assuming you will conduct your program as proposed we determined that your procedures for awarding scholarships meet the requirements of code sec_4945 as a result expenditures you make under these procedures won't be taxable also awards made under these procedures are scholarship or fellowship grants and are not taxable to the recipients if they use them for qualified_tuition_and_related_expenses subject_to the limitations provided in code sec_117 b description of your request you will operate a scholarship program to provide financial support to needy students in the x metropolitan area who demonstrate the potential to excel in postsecondary undergraduate or graduate educational opportunities you currently plan to award up to b grants annually at the discretion of your board_of directors the amount of each award will depend upon the grantee's financial need as described by the grantee in his or her application materials you will accept recommendations and applications on a rolling basis the courses of study for scholarship grant recipients will not be limited letter catalog number 58263t scholarship grants may be used for tuition at four-year postsecondary or graduate educational institutions that normally maintain a regular faculty and curriculum as described in sec_170 and for fees books supplies and equipment required for courses at such institutions scholarships may also be used for other expenses related to matriculation at a qualifying postsecondary or graduate institution such as housing and other living_expenses the pool of grantees eligible for scholarship grants consists of needy students who are residents in the x metropolitan area as of the date of application and who are enrolled or intend to enroll in an institution_of_higher_education described in sec_170 b a ii of the code potential grantees must submit applications including a written_statement of financial need a short biographical record a narrative of the course of study or goals describing what the applicant expects the grant to help him her achieve and information to ensure that the potential grantee meets the eligibility requirements and is not a disqualified_person potential grantees must also submit letters of support and at least two additional references grantees will be selected by your board_of directors from among those applications on the basis of selection criteria including financial need prior performance in academic coursework and the evaluation by your board_of directors of the applicant's motivation ability character achievement and potential as demonstrated in a written_statement or personal interview provided by each potential grantee your board_of directors will select grant recipients from among eligible recipients without discriminating on the basis of race gender sexual orientation ethnicity nationality or religion disqualified persons within the meaning of sec_4946 including your directors and officers and their family members are not eligible to receive any awards you will provide each recipient with an award letter notifying him or her of the grant the letter will specify that all amounts must be used in accordance with the grant requirements for tuition at four-year post-secondary educational institutions that normally maintain a regular faculty and curriculum as well as for fees books supplies and equipment required for courses at such institutions or other expenses related to matriculation at such educational institutions such as housing and other living_expenses the award letter will describe the reporting requirements and will specify the date by which the recipient must comply with the reporting requirements you will require the scholarship recipient to sign and return a copy of the award letter indicating his her acceptance of the scholarship and its terms before you will disburse any scholarship funds you will pay awards directly to the qualified educational_institution in the event that an educational_institution returns the residual balance of a scholarship award to a grantee the grantee must certify that the money will be used for tuition fees books supplies letter catalog number 58263t and or equipment required for his or her courses of instruction at a qualified educational_institution you will investigate if any grant recipient fails to provide the documentation required under the grant procedures within a reasonable amount of time and withhold further grant funds until such documentation has been submitted consistent with the duty_of a private_foundation to investigate jeopardized grants under the treasury regulations if you determine that any grants have been used for improper purposes you shall take all reasonable and appropriate steps up to and including legal action unless such action in all probability would not result in satisfaction of execution of a judgment to recover improperly expended funds and to ensure that any funds held by the recipient will be used exclusively for the purposes of the grant award you will keep the following records with respect to each grantee all information that you secure to evaluate the qualification of potential grantees the identity of each grantee including any information on relationships that would cause the recipient to be a disqualified_person the amount and purposes of each grant a copy of the award letter notifying the recipient of the grant any follow-up information obtained as described above and any measures taken to investigate the misuse of grant funds or to enforce grant terms basis for our determination the law imposes certain excise_taxes on the taxable_expenditures of private_foundations code sec_4945 a taxable_expenditure is any amount a private_foundation pays as a grant to an individual for travel study or other similar purposes however a grant that meets all of the following requirements of code sec_4945 is not a taxable_expenditure the foundation awards the grant on an objective and nondiscriminatory basis the irs approves in advance the procedure for awarding the grant the grant is a scholarship or fellowship subject_to the provisions of code sec_117 the grant is to be used for study at an educational_organization described in code sec_170 b a ii other conditions that apply to this determination this determination only covers the grant program described above this approval will apply to succeeding grant programs only if their standards and procedures don't differ significantly from those described in your original request this determination applies only to you it may not be cited as a precedent letter catalog number 58263t you cannot rely on the conclusions in this letter if the facts you provided have changed substantially you must report any significant changes to your program to the cincinnati office of exempt_organizations at internal_revenue_service exempt_organizations determinations p o box cincinnati oh you cannot award grants to your creators officers directors trustees foundation managers or members of selection committees or their relatives all funds distributed to individuals must be made on a charitable basis and further the purposes of your organization you cannot award grants for a purpose that is inconsistent with code sec_170 you should keep adequate_records and case histories so that you can substantiate your grant distributions with the irs if necessary please keep a copy of this letter in your records if you have questions please contact the person listed at the top of this letter sincerely jeffrey i cooper director exempt_organizations rulings and agreements letter catalog number 58263t
